Name: Commission Regulation (EEC) No 1981/92 of 16 July 1992 fixing the storage aid for unprocessed dried figs from the 1991/92 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural structures and production
 Date Published: nan

 No L 198/34 17. 7. 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1981/92 of 16 July 1992 fixing the storage aid for unprocessed dried figs from the 1991/92 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 8 (7) thereof, whereas the storage aid shall be calculated taking into consideration the technical cost of storage and the financ ­ ing of the purchase price paid for the products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The storage aid referred to in Article 1 of Regulation (EEC) No 627/85 shall, for figs from the 1991 /92 marke ­ ting year, be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 627/85 of 12 March 1985 on storage aid and financial compensation for unprocessed dried grapes and figs (3), as amended by Regulation (EEC) No 3602/90 (4), provides that storage aid shall be fixed per day and per 100 kilo ­ grams net of figs of category C ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX STORAGE AID FOR UNPROCESSED DRIED FIGS FROM THE 1991 /92 MARKETING YEAR DRIED FIGS (ECU per day per 100 kilograms net) Dried figs of category C 0,0302 (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 166, 20. 6. 1992, p. 5. 0 OJ No L 72, 13. 3 . 1985, p. 17. 0 OJ No L 350, 14. 12. 1990, p. 56.